As filed with the Securities and Exchange Commission on April 14, 2010 File No. xxx-xxxxxx UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPECIALTY CONTRACTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-1897718 (State or jurisdiction of incorporation or organization) (Primary Industrial Classification Code No.) I.R.S. Employer Identification No. 1-30, Rockwall, Texas 75087(469) 766-7629 (Address, including the ZIP code & telephone number, including area code of Registrant's principal executive office) 1-30, Rockwall, Texas 75087(469) 766-7629 (Address of principal place of business or intended principal place of business) Charles Bartlett 1nterstate 30, Rockwall, Texas 75087(469) 766-7629 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies to: Bradley D. Harrison Law Office of Bradley D. Harrison 8318 trail Lake Dr. Rowlett, Texas 75088 (972) 412-5041 Tel (214) 607-1729 Fax Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. |_| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. |_| CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered Amount to be Registered Proposed Offering Price Per Share(1) Minimum/Maximum Proposed Aggregate Offering(1) Amount of Registration Fee Common stock, $0.001 par value Minimum Maximum $ 67,500 $ 10 $ 64 Total maximum $ 64 The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933. |X| (1) Estimated solely for the purpose of calculating the registration fee. Initial public offering prospectus Specialty Contractors, Inc. Minimum of 90,000 shares of common stock, and a Maximum of 750,000 shares of common stock $0.75 per share We are making a best efforts offering to sell common stock in our company. The common stock will be sold by our sole officer and director, Charles Bartlett after the effective date of this registration statement. The offering price was determined arbitrarily and we will raise a minimum of $67,500 and a maximum of $562,500. The money we raise in this offering before the minimum amount, $67,500, is sold will be held uncashed, in a company safe, where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit them in our bank account and retain the transfer agent who will then issue the shares. The offering will end on September 28, 2010 and if the minimum subscription is not raised by the end of the offering period, all funds will be refunded promptly to those who subscribed for our shares, without interest. There is no minimum purchase requirement for subscribers. After the offering, our sole officer and director, Charles Bartlett will continue to own sufficient shares to control the company. The Offering: 90,000 shares 750,000 shares Minimum offering Maximum offering Per Share Amount Per Share Amount Public Offering Price Offering expenses are estimated to be $16,769 if the minimum number of shares are sold, which equates to $0.08 per share, and $33,769 if the maximum number of shares are sold, which equates to $0.04 per share. There is currently no market for our shares. We intend to work with a market maker who would then apply to have our securities quoted on the over-the-counter bulletin Board or on an exchange as soon as practicable after our offering. We will close our offering on September 28, 2010. However, it is possible that we do not get trading on the over-the-counter bulletin Board, and if we do get quoted on the bulletin board, we may not satisfy the listing requirements for an exchange, which are greater than that of the bulletin board. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See “Risk Factors” beginning on Page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This Prospectus is dated PROSPECTUS SUMMARY OUR COMPANY We were formed as a corporation on November 18, 2009 in Nevada to perform specialty contracting services, specifically concentrating on outside construction and design relating to custom stone, brick, and wood structures such as outdoor kitchens, grills, retaining walls, and garden structures. In addition, the Company supplies outdoor appliances through various appliance manufacturers. THE OFFERING Our officers and directors will be selling the offering. Minimum Midpoint Maximum Common shares offered Common shares outstanding before this offering Total shares outstanding after this offering Officers, directors and their affiliates will not be able to purchase shares in this offering. SUMMARY FINANCIAL DATA The following table sets forth certain of our summary financial information. This information should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this prospectus. Balance Sheet AUDITED Dec 31, 2009 Working Capital $ Total Assets $ Total Liabilities $ Stockholder’s Equity $ Statement of Operations AUDITED Dec 31, 2009 Revenue $ Cost of sales $ General and administrative $ Other income (expense) $ ) Net loss $ ) Loss per share: Basic & diluted $ ) No. Shares outstanding 2 RISK FACTORS You should carefully consider the risks described below and all other information contained in this prospectus before making an investment decision. We have identified all material risks known to, and anticipated by, us as of the filing of this registration statement. We have a limited operating history, with cumulative losses since inception, which, if losses continue, could cause us to run out of money and close our business. We have an accumulated deficit from operations. There is not sufficient gross revenue and profit to finance our planned growth and, without additional financing as outlined in this prospectus, we could continue to experience losses in the future. Our accumulated deficit through December 31, 2009 was $15,025. We may incur significant expenses in promoting our business, and as a result, will need to generate significant revenues over and above our current revenue to achieve consistent profitability. If we are unable to achieve that profitability, your investment in our common stock may decline or become worthless. We rely on our sole officer for decisions and he may make decisions that are not in the best interest of all stockholders. We rely on our sole officer, Charles Bartlett, to direct the affairs of the company and rely upon him to competently operate the business. We do not have key man insurance on him and have no employment agreements with him. Should something happen to him, this reliance on one person could have a material detrimental impact on our business and could cause the business to lose its place in the market, or even fail. Such events could cause the value of our stock to decline or become worthless. Our sole officer will retain control over our business after the offering and may make decisions that are not in the best interest of all stockholders. Upon completion of this offering, our officer, Charles Bartlett, will, in the aggregate, beneficially own approximately 93.75% (or 83.92% if maximum is sold) of the outstanding common stock. As a result, our two officers will have the ability to control all the matters submitted to our stockholders for approval, including the election and removal of directors and any merger, consolidation or sale of all of our assets. They will also control our management and affairs. Accordingly, this concentration of ownership may have the effect of delaying, deferring or preventing a change in control of us, impeding a merger, consolidation, takeover or other business combination involving us or discouraging a potential acquirer from making a tender offer or otherwise attempting to take control of us, even if the transaction would be beneficial to other stockholders. This in turn could cause the value of our stock to decline or become worthless. The nature of our business is dependent on a number of factors Our quarterly and annual sales could vary significantly depending on a number of factors, including, but not limited to: a significant downturn in the construction and remodeling industry, fluctuating customer demand, delay or timing of raw materials, variations in selling product mix and price competition.The failure of achieving quarterly or annual revenue and profits expectations would likely adversely affect the price of our common stock. 3 Although we believe the funds we raise in this offering will allow us to generate sufficient funds from operations, if that is not the case, we may have to raise additional capital which may not be available or may be too costly, which, if we cannot obtain, could cause us to have to cease our operations. We expect that the funds we raise in this offering will take us to the point of a positive cash flow. However, if that does not turn out to be the case, our capital requirements could be more than our operating income. As of December 31, 2009, our cash balance was $0. We do not have sufficient cash to indefinitely sustain operating losses, but believe we can generate positive cash flow within twelve months from the funds raised in this offering. Our potential profitability depends on our ability to generate and sustain substantially higher net sales with reasonable expense levels. We may not operate on a profitable basis or that cash flow from operations will be sufficient to pay our operating costs. We anticipate that the funds raised in this offering will be sufficient to fund our planned growth for the year after we close on the offering assuming we raise the minimum amount in this offering. Thereafter, if we do not achieve profitability, we will need to raise additional capital to finance our operations. We have no current or proposed financing plans or arrangements other than this offering. We could seek additional financing through debt or equity offerings. Additional financing may not be available to us, or, if available, may be on terms unacceptable or unfavorable to us. If we need and cannot raise additional funds, further development of our business, upgrades in our technology, additions to our product lines may be delayed or postponed indefinitely; if this happens, the value of your investment could decline or become worthless. No public market for our common stock currently exists and an active trading market may never materialize, and an investor may not be able to sell their stock. Prior to this offering, there has been no public market for our common stock. We plan work with a market maker who would then apply to have our securities quoted on the OTC Bulletin Board. In order to be quoted on the OTCBB, we must be sponsored by a participating market maker who would make the application on our behalf; at this time, we are not aware of a market maker who intends to sponsor our securities and make a market in our stock. Assuming we become quoted, an active trading market still may not develop and if an active market does not develop, the market value could decline to a value below the offering price in this prospectus. Additionally, if the market is not active or illiquid, investors may not be able to sell their securities. If a public trading market for our common stock materializes, we will be classified as a ‘penny stock’ which has additional requirements in trading the stock, which could cause you not to be able to sell your stock. The U.S. Securities and Exchange Commission treats stocks of certain companies as a ‘penny stock’. We are not aware of a market maker who intends to make a market in our stock, but should we be cleared to trade, we would be classified as a ‘penny stock’ which makes it harder to trade even if it is traded on an electronic exchange like the over-the-counter bulletin board. These requirements include (i) broker-dealers who sell to customers must have the buyer fill out a questionnaire, and (ii) broker-dealers may decide upon the information given by a prospective buyer whether or not the broker-dealer determines the stock is suitable for their financial position. These rules may adversely affect the ability of both the selling broker-dealer and the buying broker-dealer to trade your securities as well as the purchasers of your securities to sell them in the secondary market. These requirements may cause potential buyers to be eliminated and the market for the common stock you purchase in this offering could have no effective market to sell into, thereby causing your investment to be worthless. 4 Investing in a penny stock has inherent risks, affecting both brokers, buyers and sellers, which could cause the marketability of your stock to be lesser than if there were not those requirements. When a seller of a ‘penny stock’ desires to sell, they must execute that trade through a broker. Many brokers do not deal in penny stocks, so a seller’s ability to market/sell their stock is reduced because of the number of brokers who engage in trading such stocks. Additionally, if a broker does engage in trading penny stocks, and the broker has a client who wishes to buy the stock, they must have the client fill out a number of pages of paperwork before they can execute the trade. These requirements cause a burden to some who may decide not to buy because of the additional paperwork. Thus, the marketability of your stock is less as a penny stock than as a stock listed on an exchange. This could cause your investment to be worth less liquid and investors may not be able to market their shares effectively. Shareholders purchasing shares in this offering will experience immediate and substantial dilution, causing their investment to immediately be worth less than their purchase price. If you purchase common stock in this offering, you will experience an immediate and substantial dilution in the projected book value of the common stock from the price you pay in this initial offering. This means that if you buy stock in this offering at $0.75 per share, you will pay substantially more than our current shareholders. The following represents your dilution: (a) if the minimum of 90,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.01 per share and an immediate dilution to the new shareholders of $0.74 per common share; (b) if the midpoint of 333,333 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.04 per share and an immediate dilution to the new shareholders of $0.71 per common share. and (c) if the maximum of 750,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.08 per share and an immediate dilution to the new shareholders of $0.67 per common share. Investors are not able to cancel their subscription agreements they sign, therefore losing any chance to change their minds. Once the Company receives an investors subscription, they will not be able to cancel their subscription. The investor will therefore lose any right or opportunity to change their mind after receipt by the Company. Our offering price of $0.75 was determined arbitrarily by our President.Your investment may not be worth as much as the offering price because of the method of its determination. The President arbitrarily determined the price for the offering of $0.75 per share.As the offering price is not based on a specific calculation or metric the price has inherent risks and therefore your investment could be worth less than the offering price. 5 Our audit report from our auditors discloses in Note 9 to the financial statements that there is substantial doubt as to our ability to continue as a going concern, which, if true, could result in your investment becoming worth significantly less than the offering price, or possibly even causing it to become worthless. Note 9 to our financial statements discuss a substantial doubt that we can continue as a going concern. If we are unable to continue as a going concern, we will have to close our doors or recapitalize, both of which would cause a loss of value, either through dilution or becoming worthless. FORWARD LOOKING STATEMENTS This prospectus contains forward looking statements. These forward looking statements are not historical facts but rather are based our current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks" and "estimates", and variations of these words and similar expressions, are intended to identify forward looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed, implied or forecasted in the forward looking statements. In addition, the forward looking events discussed in this prospectus might not occur. These risks and uncertainties include, among others, those described in "Risk Factors" and elsewhere in this prospectus. Readers are cautioned not to place undue reliance on these forward looking statements, which reflect our management's view only as of the date of this prospectus. DILUTION If you purchase common stock in this offering, you will experience an immediate and substantial dilution in the projected book value of the common stock from the price you pay in this initial offering. The book value of our common stock as of December 31, 2009 was $30,975 or $0.00 per share. Projected book value per share is equal to our total assets, less total liabilities, divided by the number of shares of common stock outstanding. After giving effect to the sale of common stock offered by us in this offering, and the receipt and application of the estimated net proceeds (at an initial public offering price of $0.75 per share, after deducting estimated offering expenses), our projected book value as of December 31, 2009 would be: $74,252 or $0.01 per share, if the minimum is sold, $299,252 or $0.04 per share, if the midpoint amount is sold, and $552,252 or $0.08 per share, if the maximum is sold. This means that if you buy stock in this offering at $0.75 per share, you will pay substantially more than our current shareholders. The following represents your dilution: · if the minimum of 90,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.01 per share and an immediate dilution to the new shareholders of $0.74 per common share. 6 · if the midpoint amount of 333,333 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.04 per share and an immediate dilution to the new shareholders of $0.71 per common share. · if the maximum of 750,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.08 per share and an immediate dilution to the new shareholders of $0.67 per common share. The following table illustrates this per share dilution: Minimum Midpoint Maximum Assumed initial public offering price $ $ $ Book value as of December 31, 2009 $ $ $ Projected book value after this offering $ $ $ Increase attributable to new stockholders: $ $ $ Projected book value as of December 31, 2009 after this offering $ $ $ Decrease to new stockholders $ ) $ ) $ ) Percentage dilution to new stockholders 99
